 Case 1:20-cv-03678-BMC Document 63 Filed 02/05/21 Page 1 of 6 PageID #: 537
                                                                         531




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                            :
AHARON COHEN,                                               :
                                                            :   MEMORANDUM DECISION
                                    Plaintiff,              :   AND ORDER TO SHOW CAUSE
                                                            :
                         - against -                        :   20-cv-3678 (BMC)
                                                            :
EXPERIAN INFORMATION SOLUTIONS,                             :
INC.; TRANSUNION, LLC; EQUIFAX                              :
INFORMATION SERVICES, LLC;                                  :
SYNCHRONY FINANCIAL; and WEBBANK, :
                                                            :
                                    Defendants.             :
                                                            :
----------------------------------------------------------- X

COGAN, District Judge.

        Plaintiff Aharon Cohen brought this action under the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq., alleging that several of his accounts were reporting

inaccurately. He has sued the three leading credit reporting agencies (Experian Information

Solutions, Inc.; Equifax Information Services, LLC; and TransUnion, LLC) as well as two

furnishers (Synchrony Financial and Webbank) (collectively, “defendants”). Plaintiff has filed

an amended complaint, and defendants have filed motions to dismiss and for judgment on the

pleadings. Because plaintiff has not alleged that he suffered a concrete or imminent injury in

fact, he lacks Article III standing to pursue his claims.

                                             BACKGROUND

        In his amended complaint, plaintiff alleges that the CRAs are incorrectly reporting the

past due balances for several charged-off accounts. The Synchrony account listed a past due

balance of $714 but an overall balance of $2,541, while the Webbank account listed a past due

balance of $283 but an overall balance of $469. According to plaintiff, the discrepancy between
    Case 1:20-cv-03678-BMC Document 63 Filed 02/05/21 Page 2 of 6 PageID #: 538
                                                                            532




the overall and past due balances amounts to an inaccuracy under the FCRA. Based on that

alleged inaccuracy, plaintiff contends (1) that the furnishers willfully and negligently failed to

conduct an investigation into the accuracy of the information they reported to the CRAs, in

violation of 15 U.S.C. § 1681s-2(b); and (2) that the CRAs failed to follow reasonable

procedures to assure the maximum possible accuracy of the information reported, and failed to

delete inaccurate information from his credit file after receiving notice of such inaccuracies, in

violation of 15 U.S.C. §§ 1681e(b) and 1681i.

         TransUnion and Experian moved to dismiss. Equifax joined the other CRAs in moving

to dismiss, and Synchrony moved for judgment on the pleadings. 1 Webbank has answered

instead of filing a motion.

                                                 DISCUSSION

         Although not every defendant has raised the issue of standing, a court has an obligation to

assure itself of a litigant’s standing under Article III. See, e.g., Frank v. Gaos, 139 S. Ct. 1041,

1046 (2019). “[T]he irreducible constitutional minimum of standing” has three elements: (1) an

“injury in fact” that is (2) “fairly traceable to the challenged action of the defendant” and

(3) “likely” to be “redressed by a favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555,

560–61 (1992) (colatus). The injury in fact must be “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Id. at 560.

         Here, plaintiff has failed to allege a concrete injury. In Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1550 (2016), the Supreme Court held that “a bare procedural violation [of the FCRA],

divorced from any concrete harm,” does not amount to an injury in fact. According to the

Second Circuit, Spokeo does not “categorically . . . preclude[] violations of statutorily mandated


1
 Equifax’s letter [58] is deemed to constitute its motion to dismiss, and Synchrony’s letter [50] is deemed to
constitute its motion for judgment on the pleadings.


                                                          2
 Case 1:20-cv-03678-BMC Document 63 Filed 02/05/21 Page 3 of 6 PageID #: 539
                                                                         533




procedures from qualifying as concrete injuries supporting standing.” Strubel v. Comenity Bank,

842 F.3d 181, 189 (2d Cir. 2016). Rather, “an alleged procedural violation can by itself manifest

concrete injury where Congress conferred the procedural right to protect a plaintiff’s concrete

interests and where the procedural violation presents a ‘risk of real harm’ to that concrete

interest.” Id. at 190 (quoting Spokeo, 136 S. Ct. at 1549). “A central inquiry, then, is whether

the particular bare procedural violation may present a material risk of harm to the underlying

concrete interest Congress sought to protect.” Crupar-Weinmann v. Paris Baguette Am., Inc.,

861 F.3d 76, 80–81 (2d Cir. 2017).

       Assuming arguendo that reporting a past due balance that is lower than the overall

balance for a charged-off account does, in fact, amount to a procedural violation of the FCRA,

that violation does not “present a material risk of harm to the underlying concrete interest

Congress sought to protect.” Id.

       I reached this conclusion previously in Artemov v. TransUnion, LLC, No. 20-cv-1892,

2020 WL 5211068 (E.D.N.Y. Sept. 1, 2020). There, a credit report listed “a past due balance

that was lower than the true overall balance,” and the plaintiff argued “that he was harmed by

[the defendants’] failure to report the accurate and higher number for his past due balance.” Id.

at *6. I rejected this “peculiar argument,” concluding that, under Spokeo, the plaintiff had not

suffered an injury in fact. Artemov, 2020 WL 5211068, at *6. Although “[t]he denial of credit

and other similarly adverse consequences are often the basis for FCRA damages,” I explained,

the “[p]laintiff’s argument necessarily would have required defendants to have disclosed that his

past due balance was actually higher.” Id. (emphasis added). The credit report “would have

listed more bad debt and the same credit score (or probably a lower credit score),” and the

plaintiff “would have suffered the same result.” Id. It was simply implausible to think that a




                                                 3
 Case 1:20-cv-03678-BMC Document 63 Filed 02/05/21 Page 4 of 6 PageID #: 540
                                                                         534




denial of credit was less likely to occur if creditors learned that the plaintiff had a higher past due

balance.

       This case is no different. Even if the discrepancy between the overall and past due

balances violates the FCRA, that violation does not result in a concrete injury.

       Plaintiff maintains that this discrepancy could produce concrete harm in certain

circumstances. “When the [overall] balance and past due amounts do not match up,” he says,

“any payment made would only be subtracted from the total balance, inevitably causing

confusion as to the amount owed for any potential creditors evaluating the consumer[’s] credit

report, as well as potentially leaving a past due balance when the overall balance reaches zero.”

This attempt to satisfy the “concreteness” requirement runs afoul of the “imminence”

requirement.

       “Although imminence is concededly a somewhat elastic concept, it cannot be stretched

beyond its purpose, which is to ensure that the alleged injury is not too speculative for Article III

purposes – that the injury is certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398,

409 (2013) (quotation omitted). Accordingly, “allegations of possible future injury are not

sufficient.” Id. (alteration adopted; quotation omitted). Plaintiff’s allegations are just that. He

argues that he will eventually suffer injury, but only if he pays down his debt and only if

defendants do not adjust the past due balance. That is too speculative to confer standing.

       Plaintiff’s arguments cannot save him from this conclusion. He first cites cases in which

the defendants continued to report past due balances even though consumers had paid off their

debts. See, e.g., Lenox v. Equifax Info. Servs. LLC, No. 05-cv-1501, 2007 WL 1406914, at *9–

10 (D. Or. May 7, 2007). These cases are distinguishable because they involve actual, ongoing




                                                   4
 Case 1:20-cv-03678-BMC Document 63 Filed 02/05/21 Page 5 of 6 PageID #: 541
                                                                         535




injury, not the speculative chain of causation that plaintiff puts forth here. These cases did not

even address standing.

       Next, plaintiff seeks to analogize his harm to the “risk of harm” from “future identity

theft as the result of a data breach.” In Whalen v. Michaels Stores, Inc., 689 F. App’x 89, 90 (2d

Cir. 2017), the Second Circuit rejected the idea that the “risk of future identity fraud,” standing

alone, is sufficient to confer standing in these circumstances. Plaintiff attempts to distinguish

Whalen “because the risk of injury has not been foreclosed by some intervening event, such as it

was in Whalen where the stolen credit card had been cance[led].” But the question is not

whether the risk of injury is foreclosed, but whether the risk of injury is imminent. As the

Second Circuit explained, “a theory of standing which relies on a highly attenuated chain of

possibilities does not satisfy the requirement that threatened injury must be certainly

impending.” Id. (alterations adopted) (quoting Clapper, 568 U.S. at 410).

       Finally, I note that Webbank has not filed a dispositive motion. At oral argument,

Webbank took the “same position” as Synchrony. In these circumstances, when some but not all

of the defendants move to dismiss and the court determines that the plaintiff lacks standing, the

court may dismiss the claims against the non-moving parties sua sponte under Rule 12(h)(3) of

the Federal Rules of Civil Procedure. See, e.g., New York Bankers Ass’n, Inc. v. City of New

York, No. 13-cv-7212, 2014 WL 4435427, at *14 n.14 (S.D.N.Y. Sept. 9, 2014). Therefore,

plaintiff is ordered to show cause within seven days of this order why his claims against

Webbank should not be dismissed as well.

                                         CONCLUSION

       TransUnion’s motion to dismiss [38], Experian’s motion to dismiss [49], Synchrony’s

motion for judgment on the pleadings [50], and Equifax’s motion to dismiss [58] are granted.




                                                  5
 Case 1:20-cv-03678-BMC Document 63 Filed 02/05/21 Page 6 of 6 PageID #: 542
                                                                         536




Plaintiff is ordered to show cause within seven days of this order why his claims against

Webbank should not be dismissed sua sponte under Rule 12(h)(3) of the Federal Rules of Civil

Procedure.

SO ORDERED.
                                            Digitally signed by Brian
                                            M.  Cogan
                                            ______________________________________
                                                               U.S.D.J.

Dated: Brooklyn, New York
       February 4, 2021




                                                6
